In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-07-00724-CR
          01-07-00725-CR
____________

BYRON SHERWOOD STRACENER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause Nos. 1080169 and 1079596



MEMORANDUM  OPINION
	We lack jurisdiction to hear these appeals.  The trial court sentenced appellant,
Byron Sherwood Stracener, and signed a final judgment in cause numbers 1080169
and 1079596 on July 13, 2007.   Because the thirtieth day after sentencing fell on a
weekend, the deadline for filing a notice of appeal in each case was Monday, August
13, 2007.  Tex. R. App. P. 4.1(a), 26.2(a)(1).  Appellant filed an untimely pro se
motion for new trial in each case on August 20, 2007.  A motion for new trial that is
filed more than 30 days after sentencing does not extend the time for filing the notice
of appeal.  Mendez v. State, 914 S.W.2d 579, 580 (Tex. Crim. App. 1996).
	Appellant filed the notices on August 20, 2007, seven days after the deadline. 
The notices were deposited in the mail on August 15, 2007 as per the postmark on the
copy of the envelope included in the clerk's record.  Because the notices were mailed
after the filing deadline, they did not comply with the "mailbox rule."  See Tex. R.
App. P. 9.2(b).   
	An untimely notice of appeal fails to vest the appellate court with jurisdiction
to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987
S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	Accordingly, we dismiss the appeals in cause number 1080169 and in cause
number 1079596 for lack of jurisdiction.
	We dismiss as moot any pending motions.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.   Tex. R. App. P. 47.2(b).